Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims are the inclusion of Applicant’s remarks on pages 8-9 received on 01 February 2022 and the prior art of records do not disclose said amended claimed elements of “transmitting the sensor information from the second sensor device to the first sensor device; and transmitting, from the first sensor device to the controller device, the sensor information received by the first sensor device from the second sensor device and the sensor information indicative of the sensed characteristic obtained in the first sensor device” in independent claim 1 and of “wherein the first sensor device is configured to collect the second sensor information from the second sensor device via a sensor-based communication link established between the first sensor device and the second sensor device; and wherein the first sensor device is operable to transmit the first and second sensor information to the communication controller via a controller-based communication link established between the first sensor device and the second sensor device” in independent claim 13.
Kamthe US 2018/0124732 A1 discloses only in Figure 2 and [18]-[22] that, “[19] The reference client device 231, alone or in collaboration with the location device 221, may determine its location within environment 220. That is, the reference client device 231 may hear beacons from the beacon sensors 229. The reference client device 231 may determine its location locally, e.g., on the reference client device 231, and/or the reference client device 231 may convey beacon sensor data to the location device 221 and the location device 221 may determine the location of the reference client device 231 using the beacon sensor data. As used herein, beacon sensor data refers to data received by reference client device 231 from beacon sensors 229. An example of beacon sensor data may include Bluetooth Low Energy (BLE) proximity sensing data. The beacon sensors 229 may use BLE proximity sensing to transmit a unique identifier that may be used by a receiving device to determine a location of the receiving device. Although BLE is provided as one example of beacon sensor data, examples are not so limited and the beacon sensors 229 may use other operations to allow for location detection of a device” and “[20] The location analytics device 201 may receive from the location device 221, the location of the reference device 231, based on the beacon sensor data. The location analytics device 201 may also receive from the master controller 223, access point data from APs 227, local controllers 225, and master controller 223. As used herein, access point data refers to packet transmission data for transmissions between the reference device 231 and APs 227. The access point data may include received signal strength indicator (RSSI) data, Time-of-Flight (ToF) data, Time-of-Arrival (ToA) data, and/or Angle-of-Arrival (AoA) data, among other examples. The location analytics device 201 may then generate a beacon sensor based network fingerprint by combining the access point data received from the master controller 223 with the beacon sensor data received from the location device 221. Although it is described herein that APs may communicate with the location analytics device through local controllers and master controllers, examples are not so limited, and in some examples the APs may communicate with the location analytics device 201 independent of a controller, thereby bypassing the controller” and “[21] That is, referring to FIG. 2, a network of beacon sensors 229 may be deployed in environment 220. A subset of client devices in environment 220 may be executing instructions that are capable of reporting signal strengths of beacons heard from the beacon sensors 229. These readings may then be transmitted along with a unique identifier such as a MAC address, to the location device 221, which may determine the location of each respective client device 231. At the same given time, data frames from each respective client device (such as reference client device 231) may be overheard by APs 227 and their signal strengths may be reported to the location analytics device 201. The beacon sensor based network fingerprint may be generated as a combination of these data sets”.
Kamthe is silent in said bold claimed elements in dependent claims 1, 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 13-20 are new.
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 8:00AM -5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649